    Case 3:19-mj-00729-RSE Document 1 Filed 10/25/19 Page 1 of 6 PageID #: 1




 AO 91 (Rev. 11/1 1) Criminal Com plaint

                                                                                                            PIL!D
                                                                                                       VANESSA L ARMSTRONG, CLERK
                                           UNITED STATES DISTRJCT COURT
                                                       for the                                            OCT 25 2019
                                           WESTERN DISTRJCT OF KENTUCKY
                                                                                                      U.S. DISTRICT COURT
                                                                                                     WESrN. DIST. KENTUCKY
             UNITED STATES OF AMERJCA                                 )
                           V.                                         )
                                                                      )                 Case No.     3:/'}-MiF='        J')J1
             JOSEPH SAMIR ZAKHARJ                                     )

                           Defendant

                                                    CRIMINAL COMPLAINT

             I, Matt Hedden, the complainant in this case, state the following is true to the best ofmy knowledge and
belief.

        On or about and between October 6, 2019, and October 8, 2019, in Jefferson County in the Western District
of Kentucky, the defendant violated:

                           Code Section                                        Offense Description

18 U.S.C. § 1470                                     Attempted transfer of obscene material to a minor (under age 16)
18 U.S.C. § 2422(b)                                  Attempted online enticement

            This criminal comp laint is based on these facts:


            X               Continued on the attached sheet




                                                                      Complainant's signature
                                                              Matt Hedden, Detective
                                                              Kentucky Office of Attorney General - Dept. Crim. Inv.
                                                                      Printed name and title

Sworn to before me and signed in my presence.

Date:         /0/:,&.-/4
                 ~  I                                                 Judge's Signature
                                                              REGINA S. EDWARDS
City and State: Louisville, Kentucky                          United States Magistrate Judge _ _ _ _ _ __
                                                                      Printed Name and Title
                                                                                                                  RMC:JEL
     Case 3:19-mj-00729-RSE Document 1 Filed 10/25/19 Page 2 of 6 PageID #: 2




                                           AFFIDAVIT

        I, Matt Hedden, having been first duly sworn, do hereby depose and state as follows :

1.      I have been employed as a Detective with the Kentucky Attorney General ' s Office

Department of Criminal Investigations (DCI), since 2015 , and am currently assigned to The

United States Secret Service Electronic Crimes Task Force. Prior to my employment with DCI, I

worked in law enforcement from 1994-2015, first with the Shelbyville (KY) Police Department

for six years and then with the Anchorage Police Department for 15 years where I retired holding

the rank of Lieutenant. As an investigator with DCI, I have investigated state and federal

violations related to child exploitation and child pornography. I have gained experience through

various trainings, conferences and everyday work relating to conducting these types of

investigations. I have received training in the area of child exploitation and online solicitation.

2.      I have not included each and every fact known to me concerning this investigation. I have

set forth only those facts that I believe are necessary to establish probable cause to believe that

Joseph Samir Zakhari violated federal law by: (1) using a facility and means of interstate

commerce, to knowingly attempt to persuade, induce, and entice an individual, who had not attained

the age of 18 years, to engage in sexual activity for which a person may be charged with a criminal

offense, in violation of 18 U.S.C. § 2422(b); and (2) attempted to transfer obscene material to an

individual under the age of 16, in violation of 18 U.S.C. § 1470.

3.      While authorized by the Attorney General to conduct undercover investigations on the

Internet, I conducted such an investigation October 6, 2019. In preparation for the investigation,

I created an undercover account on the KiK 1 messenger application installed on my law



1
 KiK is a free social media application that uses a cellular telephone's wireless Internet
connection to transmit and receive messages (including texts, photos, videos, and other content).
     Case 3:19-mj-00729-RSE Document 1 Filed 10/25/19 Page 3 of 6 PageID #: 3




enforcement issued cellular phone. Based on my training and experience I am aware that the

KiK application is used by persons seeking to exploit children over the Internet. In some

instances, persons use KiK to facilitate meeting with minors for sexual contact.

4.      As noted above, during the investigation, I created and maintained my identity as an

Undercover Persona (UC) of a 15-year-old female living in Louisville, Kentucky. On October 6,

2019, I was contacted over KiK by an unknown subject (UNSUB) with the unique usemame:

j zakhari. A conversation then developed over KiK that was made sexual by the subject. He

requested details about the UC's sexual history, asked for sexual images of the UC, sent sexual

images of his penis, and requested to meet in person for the two of them to engage in sex acts.

The following is an excerpt of the messages from that conversation on October 7, 2019.

        Jzakhari-     Do you fuck random guys?

        UC-           nr

        UC-           I only been w 3

        Jzakhari-     Oh gotcha

        Jzakhari-     Should we fuck?

        UC-           idk

        Jzakhari-     Do you like giving head?

        UC:           Wdy like

        Jzakhari-     I want you to ride me

        Jzakhari-     I also want to fuck your ass

The communications and sexual activity requested by Jzakhari (between an adult and 15-year-


It is known for the anonymity provided to its users.
                                                2
     Case 3:19-mj-00729-RSE Document 1 Filed 10/25/19 Page 4 of 6 PageID #: 4




old) constitute a violation ofK.R.S . § 510.155 and an attempted violation ofK.R.S . §§ 531 .310

& 531.030. These messages occurred over the Internet and Telecom systems of the

Commonwealth of Kentucky.

5.      Affiant served an Administrative Subpoena on KiK. Because the company was in

transition, a follow up request based on exigent circumstance was made. On October 8, 2019,

KiK provided records pertaining to the communication thread between the UC persona and

Jzakhari. Those records included an IP log that contained multiple addresses. One address in

particular (216.135 .94.66) appeared on multiple occasions. That IP address was resolved by the

American Registry of Internet Numbers to Bluegrass.net in Louisville, Kentucky.

6.      On October 8, 2019, the Kentucky Attorney General issued a Subpoena to Bluegrass.net

for the subscriber records of the observed IP address. A short time later, Bluegrass reported the

subscriber was the Fleur de Lis building at 324 East Main Street, Louisville, Kentucky.

7.      On October 8, 2019, the UNSUB sent an Uber to pick up the UC at a predetermined

location in order to deliver the UC to a location specified by the UNSUB (i.e. , 324 East Main,

Louisville, Kentucky). The stated purpose of the trip was for the UNSUB to perform sex acts

with the minor UC persona.

8.      Undercover LEOs followed the UC in the Uber to the destination specified by the

UNSUB. While in route, the Uber driver advised the UC (at this point a female member of law

enforcement), that he (the driver) had been directed to drop off the rider at 324 East Main Street,

Louisville, Kentucky. Upon arrival at the East Main Street address, the UC (female officer using

Affiant' s undercover phone), was told via text message that the UNSUB would meet her at the

door. Shortly after the UC arrived at the address, Joseph Samir Zakhari (XXIXX/1987), opened

                                                 3
      Case 3:19-mj-00729-RSE Document 1 Filed 10/25/19 Page 5 of 6 PageID #: 5




the door and stated to the UC, "hey, do you want to go inside?" Law enforcement officials

arrested Zakhari.

9.       At the time of his arrest, Zakhari had an Apple iPhone in his possession. That phone was

seized as potential evidence since both the KiK messenger application and Uber car service are

accessed by mobile device.

10.      After being arrested, Zakhari requested to return to his apartment to care for his dog. Law

enforcement officials agreed to the request and escorted him to his apartment. Upon entry to the

apartment, law enforcement officials conducted a safety sweep of the apartment. They also

provided water and food for the animal. While inside the apartment, Affiant observed multiple

digital devices in plain view that were capable of communicating over the Internet.

11.      Zakhari was transported to the Louisville Metro Police Department Crimes Against

Children Unit (CACU), Office on Kentucky Street immediately after leaving his apartment. He

was recorded while in route. During the trip, Zakhari made several unsolicited comments

referring to, "I don't know what' s wrong with me ... that' s so incredibly inappropriate .. .I don' t

know what I was thinking." Zakhari also said, "I don' t know why I would even do such

disgusting behavior, I wasn' t thinking properly".

12.      After arriving at the CACU Office, Zakhari was placed in an interview room and given a

bottle of water. Affiant introduced himself and advised Zakhari of the Miranda warning.

Zakhari acknowledged that warning and agreed to answer questions . Affiant asked about the

events that led up to Zakhari ' s arrest. Zakhari admitted that he had met a person he knew to be a

minor on the KiK Messenger application. He stated he was lonely as a justification for the

communications. He also admitted that the conversations with the person (UC) were sexual in

                                                    4
      Case 3:19-mj-00729-RSE Document 1 Filed 10/25/19 Page 6 of 6 PageID #: 6




nature. He went on to repeat his earlier statement that he had made a mistake.

13.      Based on the foregoing, there is probable cause to believe that on or about and between

October 6, 2019, and October 8, 2019, in the Western District of Kentucky, Jefferson County,

Kentucky, Joseph Samir Zakhari used a facility and means of interstate commerce, to knowingly

attempt to persuade, induce, and entice an individual, who had not attained the age of 18 years, to

engage in sexual activity for which a person may be charged with a criminal offense, in violation

of 18 U.S.C. § 2422(b) and attempted to transfer obscene material to a person under the age of 16

years, in violation of 18 U.S.C. § 1470/


                                              Matt Hedden
                                              Detective, Department of Criminal Investigations
                                              Kentucky Attorney General's Office


         Sworn to me this   J-!;;~ ay of October, 2019.




                                              United States Magistrate Judge




RMC:JEL



                                                 5
